Citation Nr: 0621500	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-37 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for scars on the back 
and face.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
right knee disability.

3.  Entitlement to service connection for rheumatoid 
arthritis of the chest.

4.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for loss of teeth.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs





ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1969 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the benefits sought on appeal.

In an October 2004 substantive appeal, the veteran contended 
that he suffered from chest pains secondary to his service-
connected diabetes and/or medications that he takes for 
control of the diabetes.  This issue has not been developed 
for appellate review and is referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for a 
bilateral hip disability, to include as secondary to service-
connected right knee disability, entitlement to service 
connection for rheumatoid arthritis of the chest and whether 
new and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for loss of teeth, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record lacks evidence that the veteran currently suffers 
from scars on the back and face.  



CONCLUSION OF LAW

Service connection for scars on the back and face is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
in December 2001, May 2002, and June 2003 provided the 
veteran with adequate notice as to the evidence needed to 
substantiate his claim for service connection for scars on 
the back and face and the evidence not of record that is 
necessary.  This letter further advised the veteran that VA 
would attempt to obtain records of private medical treatment 
if the veteran identified the treatment and provided 
authorization to do so.  Simply put, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
December 2001, May 2002, and June 2003 letters specifically 
asked the veteran to tell the RO if he knew of any additional 
evidence he would like considered.  This request of the 
veteran implicitly included a request that if he had any 
pertinent information, he should submit it.  VA has taken all 
appropriate action to develop the veteran's claim for service 
connection for scars on the back and face.  He was notified 
and aware of the avenues through which he might obtain 
evidence to substantiate his claim, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must include the following:  (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  

As the Board has already indicated above, the veteran was 
afforded opportunities to submit additional evidence.  The 
December 2001, May 2002, and June 2003 letters noted above 
notified the veteran that he should identify or submit any 
and all evidence relevant to the claim.  VA has taken all 
appropriate action to develop the veteran's claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for scars on the back and face, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for scars on the back and face, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2005).

The veteran has not undergone a VA examination of the skin; 
however, the Board finds that, in the absence of pertinent 
abnormal findings recorded during service, with no post-
service medical evidence of scars of the back or face, there 
is no duty to provide an examination or medical opinion.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran seeks service connection for scars on the back 
and face which he claims are a result of a shrapnel injury 
which he received in service.  A review of the medical 
evidence of record reveals that service connection for scars 
on the back and face is not warranted because there is no 
evidence of a current diagnosis of such a disorder.

The veteran's service medical records show that he sustained 
a shrapnel injury to the right knee, however, there is no 
indication that there was a shrapnel injury to his back or 
face.  The records also show that in May 1971, the veteran 
received multiple lacerations to the back as a result of a 
motor vehicle accident, however, there is no evidence of 
further treatment of the lacerations.  The veteran's 
separation examination was negative for any clinical 
abnormalities of the skin.  

Additionally, post-service medical treatment records are 
silent as to a current diagnosis of scars of the back and 
face, the first requirement for establishing service 
connection. 38 C.F.R. § 3.304(f).  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (a service connection claim requires 
evidence of a current disability). 

The Board has considered the veteran's lay contentions that 
he currently has scars on the face and back that are related 
to his period of service.  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of scars on the face 
and back.  If there is no current diagnosis, service 
connection cannot be established.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225. 
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for scars on the face 
and back. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for scars on the back and face is denied.



REMAND

A preliminary review of the record indicates that the 
veteran's claims for service connection for bilateral hip 
disability, to include, as secondary to service-connected 
right knee disability; service connection for rheumatoid 
arthritis of the chest; and  whether new and material 
evidence has been obtained to reopen a previously denied 
claim of entitlement to service connection for loss of teeth, 
require additional development

Bilateral Hip Disability

The veteran has claimed that he has a bilateral hip 
disability which was caused or aggravated by his service-
connected right knee disability.  In this regard, the Board 
notes that a VA medical opinion has not been obtained.  On VA 
examination in September 2002, the examiner determined that 
the veteran had bilateral osteoarthritis of the lower 
extremities but did not specify which joints.  Arguably, the 
examiner's conclusion included the veteran's hip joints.  
Thus, the Board finds that a VA opinion as to the causal 
relationship, if any, between any current disorder of either 
hip and the veteran's service or whether the disability in 
question was caused or aggravated by his service-connected 
right knee disability, is necessary for the proper 
adjudication of this claim.  38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c) (4); see also 38 C.F.R. § 3.310(a).  

Rheumatoid Arthritis of the Chest and Loss of Teeth

As noted above, on November 9, 2000, the President signed 
into law the VCAA.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 
2005).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Subsequently, the Court 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181 (Vet. App. March 31, 2006), which established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice in a matter where the 
veteran is attempting to reopen a claim must include the 
bases for the denial in the prior decision and VA must 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

The Board finds that the VCAA notices of record are deficient 
as to veteran's claims for rheumatoid arthritis of the chest 
and as to his application to reopen a claim for service 
connection for loss of teeth.  Specifically, with regard to 
the veteran's claim for service connection for rheumatoid 
arthritis of the chest, the RO issued a VCAA letter in May 
2002 in which it incorrectly determined that the claim was a 
new and material evidence issue.  With regard to the new and 
material evidence claim for loss of teeth, the RO issued a 
VCAA letter in December 2001 which addressed the issue on a 
direct service incurrence.  Accordingly, the veteran was not 
provided with a  description of what evidence would be 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial, as required by Kent.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and full 
compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC/RO must ensure that all 
notification action required by 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002) are fully 
complied with.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Kent v. Nicholson, 
No. 04-181 (Vet. App. March 31, 2006).  
Such notice must be specific to each claim 
on appeal and include notice of the 
evidence that is necessary to substantiate 
each claim and notice of what evidence the 
veteran should provide and what evidence VA 
will obtain in compliance with 38 U.S.C.A. 
§ 5103 and § 5103A, with respect to each 
claim.  With respect to the application to 
reopen a claim for service connection for 
loss of teeth, the VCAA notice to the 
veteran must include a description of what 
evidence would be necessary to substantiate 
the elements required to establish service 
connection that were found insufficient in 
the previous denial, as required by Kent.  

In conjunction with the foregoing, the 
AMC/RO must include corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that provides an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for each claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should arrange for a VA 
examination to determine the nature and 
etiology of any hip disability that may be 
present.  The claims file must be made 
available to and reviewed by the examiner.  
The examiner is asked to opine (1) whether 
it is at least as likely as not (50 percent 
or greater probability) that any hip 
disability that may be present began during 
service or is causally linked to any 
incident of  service, and (2) whether it is 
at least as likely as not that a hip 
disability was caused or worsened by the 
veteran's service-connected right knee 
disability.  

3.  Thereafter, the AMC/RO must 
readjudicate the claims on appeal.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
should be provided a supplemental Statement 
of the Case, which should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


